UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7366


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ARTHUR LARON NILES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:01-cr-00198-CWH-1)


Submitted:   January 26, 2016             Decided:   March 16, 2016


Before WYNN, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur Laron Niles, Appellant Pro Se.    Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Arthur      Laron     Niles   appeals     the     district     court’s       order

denying    his   18     U.S.C.   § 3582(c)     (2012)     motion    and    its    order

denying reconsideration. *           We have reviewed the record and find

no reversible error.             Accordingly, we affirm for the reasons

stated by the district court.             United States v. Niles, No. 4:01-

cr-00198-CWH-1         (D.S.C.   Dec.    28,   2012;      Aug.   18,     2015).     We

dispense    with       oral   argument     because        the    facts    and     legal

contentions      are    adequately      presented    in    the   materials       before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




     * We decline to sua sponte dismiss Niles’ appeal of these
orders as untimely. Rice v. Rivera, 617 F.3d 802, 810 (4th Cir.
2010); United States v. Urutyan, 564 F.3d 679, 685 (4th Cir.
2009); United States v. Mitchell, 518 F.3d 740, 744, 750 (10th
Cir. 2008).



                                          2